EXHIBIT 10.3
 
Binding Term Sheet


1.           Up Front Payment.  Foundry, Enterasys, and Adtran (collectively,
“Defendants”) will pay Network-1 a combined total of two million seven hundred
and twenty thousand dollars ($2.72 million) by August 2, 2010 (the
“Payment”).  The Payment is non-contingent and is not refundable under any
circumstances.   The parties acknowledge that this payment was calculated in a
manner consistent with the royalty schedule in paragraph 4 of the license
agreement between Network-1 and Cisco.  For purposes of this Binding Term sheet
the term “Foundry” means, Brocade Communications Systems, Inc., Foundry Networks
LLC, and Foundry Networks, Inc.


2.           Company.  “Company” includes Network-1 and Corey Horowitz and any
of their present or future Affiliates, including without limitation CMH Capital
Management.


a.            “Affiliate(s)” of a Party shall mean any and all entities, now or
in the future and for so long as the following ownership and control exists,
that: (i) own or control, directly or indirectly, the Party; (ii) are owned or
controlled by, or under common control with, directly or indirectly, the Party;
or (iii) are owned or controlled, directly or indirectly, by a Parent
Company.  For purposes of the preceding sentence, “own or control” shall
mean the possession, directly or indirectly, of the power to direct, influence,
or cause the direction of the management or policies of a corporation or other
entity whether through ownership of voting securities, by contract or
otherwise.  Party includes Network-1, Corey Horowitz, CMH Capital Management,
Foundry Networks, Enterasys, and Adtran.


3.           Dismissal.  Network-1 will dismiss the lawsuit with prejudice
(“Lawsuit”).  The parties will agree on a form of dismissal to file with the
Court within five (5) business days of executing this Term Sheet.


4.           License to Defendants.  Company grants a nonexclusive, perpetual,
irrevocable, fully paid up, worldwide license, including have made rights, to
the Licensed Patents to Defendants and all current Affiliates of Defendants for
products sold directly or indirectly by Defendants (“Licensed Products”).  This
license covers any spun-off Affiliate or spun-off product line, extends to
combinations of Defendants’ products with other products but only with respect
to Defendants’ products, and continues until the last of the Licensed Patents
(as defined below) expires.  The license extends up and down Defendants’ chain
but only with respect to Defendants’ products.


a.           This license extends to Defendants’ end user customers, but only to
the extent of such customers’ use of Defendants’ licensed products or the
licensed products of Defendants in conjunction with other products licensed by
Network-1.


b.           This license does not extend to Defendants’ end user customers to
the extent such customers use Defendants’ licensed products in conjunction with
the switches or access devices of vendors who are not licensed by
Network-1.  Notwithstanding the foregoing, Network-1 covenants not to sue any
end user customer of Defendants for using a licensed product of Defendants in
conjunction with the product of another unlicensed vendor unless and until
Network-1 has reached a license agreement with such vendor.
 
CONFIDENTIAL
 
 

--------------------------------------------------------------------------------

 
5.           Licensed Patents.  Licensed Patents includes (a) U.S. Patent No.
6,218,930 (the “Asserted Patent”), (b) all patents and patent applications
currently owned by Company or an Affiliate or acquired by Company or an
Affiliate within three (3) years of the date of this agreement, (c) the
Microsemi Patents identified in the license agreement between Cisco and
Network-1 to the extent acquired under subsection (b) above, and (d) all patents
or patent applications claiming benefit, in whole or in part, of any of the
filing dates of the patents or applications in categories (a), (b), or (c) above
including, but not limited to, extensions, divisionals, continuations,
continuations-in-part, reissues, reexaminations, substitutions and foreign
counterparts of any of the foregoing, including without limitation U.S. Patent
No. 6,218,930 (the “Asserted Patent”).


6.           Release.  Company releases Foundry, Enterasys, and Adtran
(including all current Affiliates, up and down such Defendant’s chain but only
with respect to such Defendant’s products or combinations of Defendant’s
products with other products but only with respect to the use of the Defendant’s
products) for all past causes of action, including but not limited to any claim
of infringement of a Licensed Patent and any cause of action that could have
been raised in this litigation. Defendants release Company and its Affiliates
for all past causes of action that were, or might have been raised in this
litigation.  Notwithstanding the foregoing, these releases do not release any
obligation set forth in this Term Sheet, and this release shall expressly
exclude 3Com, Extreme, Hewlett-Packard and their Affiliates and the release in
this section does not release any of these entities in any way.


7.           Representations and Warranties.  Network-1 represents and warrants
authority, title, and right to grant licenses and releases to the Asserted
Patent.


8.           Assignment.  Any assignment of the Licensed Patents is subject to
the terms of this Term Sheet and the terms of the Agreement.  In the event of an
acquisition of a Defendant, the licenses granted under this agreement shall
continue for the Defendants’ existing products and continuations thereof.


9.           No Circumvention.  Neither Company nor Defendants will take any
actions designed to circumvent the protections in this Term Sheet or the
Agreement.
 
10.         Confidentiality.  The terms of this Term Sheet and the terms of the
Agreement shall be confidential; provided, however, the parties acknowledge and
agree that in order for Network-1 to comply with its obligations under the
securities laws, Network-1 will be obligated to issue a press release regarding
this settlement agreement, file a Form 8-K which will include this Term Sheet as
an exhibit, and file an additional Form 8-K which shall include the executed
Agreement between the parties.
 
11.         Within 30 days of this Term Sheet, Network-1 and each of Foundry,
Enterasys, and Adtran shall negotiate in good faith and enter into separate long
form agreement (the “Agreement”) consistent with the terms of this Term
Sheet.  The Company and Defendants agree to consult with Judge Davis regarding
any dispute regarding the implementation of a provision of this Term Sheet into
the Agreement.  This Binding Term Sheet constitutes a binding contract upon
execution and is not conditioned on the execution of the Agreement.
 
CONFIDENTIAL
 
2

--------------------------------------------------------------------------------

 
12.        Acknowledgement of Full Release.  The Parties understand and agree
that this is a full, complete and final release of any and all claims described
as aforesaid, and each party agrees that it shall apply to all unknown,
unanticipated, unsuspected and undisclosed claims, demands, liabilities, actions
or causes of action, in law, equity or otherwise, covered under this Term Sheet
as well as those which are known, anticipated, suspected or disclosed.


13.         Section 1542 Waiver.  Company and Defendants acknowledge that there
is a risk that after execution of this Term Sheet, they may incur injury, loss,
or costs, and each of them, which may be unknown or unanticipated at this
time.  Nevertheless, Company and Defendants expressly waive any rights pursuant
to California Civil Code section 1542 or similar state law.   California Civil
Code section 1542 provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.


signatures on the following pages
 
 
 
 
 
CONFIDENTIAL
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives on July 16, 2010:




BROCADE COMMUNICATIONS SYSTEMS, INC.




By: /s/ Karle J. Cherian                                


Name: K. J. Cherian                                      


Title: Counsel                                                






ENTERASYS NETWORKS, INC,




By: /s/ William Cornelius                             


Name: William Cornelius                              


Title: Counsel                                                 
 
 


ADTRAN, INC.




By: /s/ David Bahloz                                     


Name: David Bahloz                                     


Title: Counsel                                                
 
 


NETWORK-1 SECURITY SOLUTIONS INC.




By: /s/ Corey M. Horowitz                          


Name: Corey M. Horowitz                           


Title: Chairman, CEO                                    
 

 
CONFIDENTIAL
 
4

--------------------------------------------------------------------------------

 


Corey Horowitz:




By:  /s/ Corey M. Horowitz                         


Name:   Corey Horowitz                               


Title:     Individual                                         






CMH CAPITAL MANAGEMENT




By:  /s/ Corey M. Horowitz                         


Name:   Corey Horowitz                               


Title: Principal                                                



 
 
 
 
 
 
 
 
CONFIDENTIAL
 
5

--------------------------------------------------------------------------------

 